                            Case 18-19522-EPK                    Doc 39          Filed 01/04/19              Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on January 4, 2019




                                                                                                  Erik P. Kimball
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 18−19522−EPK
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Eugene B Garan                                                                Anna Garan
606 Nova Court                                                                606 Nova Court
Smyrna, TN 37167                                                              Smyrna, TN 37167

SSN: xxx−xx−4315                                                              SSN: xxx−xx−4241




                                                              FINAL DECREE



The trustee, Deborah Menotte, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
